Case 2:18-cr-00003-JPJ-PMS Document 480 Filed 07/08/19 Page 1 of 5 Pageid#: 1915



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                BIG STONE GAP DIVISION

 UNITED STATES OF AMERICA                              )
                                                       )               Case No.: 2:18-CR-3
                v.                                     )               JUDGE JONES
                                                       )
 LEILA VARRETTA HECTOR DYKES                           )


                    UNITED STATES’ RESPONSE TO
   DEFENDANT’S MOTION TO DISMISS COUNTS SIXTEEN THROUGH NINETEEN

     Comes now the United States of America, by and through the United States Attorney for the

 Western District of Virginia, and files this Response to Defendant’s Motion to Dismiss Counts

 Sixteen through Nineteen (Docs. 476, 477), and states the following in support thereof:

     Defendant filed a Motion to Dismiss Counts Sixteen through Nineteen on June 19, 2019,

 along with a Memorandum in Support of said motion, in which she alleged those counts of the

 indictment were “improper as a matter of law and subject to dismissal prior to trial” because the

 counts were duplicitous.    (Docs. 476, 477.) Defendant states that these counts charge her with

 “both distribution and possession with intent to distribute a controlled substance in violation of

 separate clauses of 21 U.S.C. 841(a)” which, in her view, is duplicitous and requires dismissal

 with prejudice. (Doc. 476.) Defendant cites no authority, however, for her position that the

 proper remedy is dismissal with prejudice, should the Court agree with her position. (Id.) As

 set forth herein, the United States maintains that the indictment is not duplicitous.

     “Duplicity is defined as ‘the joining in a single count of two or more distinct and separate

 offenses.’” United States v. Hawkes, 753 F.2d 355, 357 (4th Cir. 1985), quoting 1 C. Wright,

 Federal Practice and Procedure § 142, at 469 (2d ed. 1982); see also United States v. Burns, 990

 F.2d 1426 (4th Cir. 1993). However, it is not duplicitous to allege in one count that multiple

 means may have been used to commit a single offense. Fed. R. Crim. P. 7(c)(1) (indictment may

 allege that defendant committed offense “by one or more specified means”); see also United States
Case 2:18-cr-00003-JPJ-PMS Document 480 Filed 07/08/19 Page 2 of 5 Pageid#: 1916




 v. Atkinson, 512 F.2d 1235, 1240 (4th Cir. 1975). A single statutory provision, such as 21 U.S.C.

 § 841(a)(1), may set forth several means by which the statute may be violated; for example, by

 criminalizing both distribution as well as possession with the intent to distribute. 21 U.S.C.

 § 841(a)(1). The established practice of pleading such acts in the conjunctive at the time of

 indictment eliminates the need to charge multiple counts for the sole purpose of accounting for the

 possibility that a single crime may have been committed by two or more different means. See

 United States v. Montgomery, 262 F.3d 233, 242 (4th Cir. 2001) (citing United States v. Rhynes,

 206 F.3d 349 (4th Cir. 1999) (“[w]here a statute is worded in the disjunctive, federal pleading

 requires the Government to charge in the conjunctive”). In such cases, the Supreme Court has

 stated, “The general rule is that when a jury returns a guilty verdict on an indictment charging

 several acts in the conjunctive…the verdict stands if the evidence is sufficient with respect to any

 one of the acts charged.” United States v. Orzechowski, 547 F.2d 978, 987 (7th Cir. 1976),

 quoting Turner v. United States, 396 U.S. 398 (1970). Thus, it is not duplicitous to charge

 possession with intent to distribute and distribution in a single count (alleging a single 21 U.S.C.

 § 841 violation) where there is no separate evidence offered to prove each charge. Hawkes, 753

 F.2d at 355, 357-360; Atkinson, 512 F.2d at 1240, see also Orzechowski, 547 F.2d at 987 (citing

 Tenth Circuit precedent holding that it “is not duplicitous to charge possession with intent to

 distribute together with distribution in one count”).

     In the case at bar, the same evidence would be presented to demonstrate possession with intent

 to distribute and actual distribution as to Counts Sixteen through Nineteen of the indictment. As

 in Hawkes and Atkinson, no separate evidence would be offered to prove each charge. Here, there

 is no separate evidence: the defendants possessed the substance that was then distributed, in the


                                                  2
Case 2:18-cr-00003-JPJ-PMS Document 480 Filed 07/08/19 Page 3 of 5 Pageid#: 1917




 course of a single transaction, as to Counts Sixteen through Nineteen. Thus, as applied to the

 expected evidence in this case, the indictment alleging possession with intent to distribute and

 actual distribution in the same count is not duplicitous. See Orzechowski, 547 F.2d at 978

 (quoting United States v. Atkinson, 512 F.2d 1235 (4th Cir. 1975) (holding that “in cases where a

 single sale of a controlled substance gives rise to separate counts charging possession and sale

 there is in effect a merger of the two offenses permitting only one sentence upon conviction of

 both counts”)).

     The case relied upon by Defendant in support of her position that possession with intent to

 distribute and actual distribution are distinct offenses (United States v. Randall, 171 F.3d 195, 209

 (4th Cir. 2009)) does not address the issue of duplicity in an indictment. Rather, the issue in

 Randall was whether the court constructively amended a § 924(c) charge by improperly allowing

 proof and improperly instructing the jury of an alternative § 924(c) predicate offense not charged

 in the indictment—possession with intent to distribute drugs—instead of distribution of a narcotic

 controlled substance only, as charged in the indictment.        Id. at 203.    The court thereafter

 undertook an analysis of possession with intent to distribute and distribution to explain why a

 constructive amendment of the indictment through an improper jury instructions to include

 possession with intent to distribute was improper. Id. at 203-210. The court did not, however,

 consider whether an indictment which alleged both possession with intent to distribute and actual

 distribution would be duplicitous. Similarly, the other case cited by Defendant also addresses a

 constructive amendment of an indictment where the court improperly instructed the jury as to the

 offenses actually charged in the indictment (indictment charged distribution, jury instruction

 broadened to include possession with intent) and does not address whether it is duplicitous to


                                                  3
Case 2:18-cr-00003-JPJ-PMS Document 480 Filed 07/08/19 Page 4 of 5 Pageid#: 1918




 charge both offenses in a single indictment. United States v. Luck, Crim. No. 3:04-CR-00047-6,

 2009 U.S. Dist. LEXIS 5236 (D.C. W.D.V.A. 2009).

     As to the issue of duplicity in an indictment, there is ample Fourth Circuit case law that

 supports charging possession within intent to distribute and distribution in a single count of an

 indictment. The Fourth Circuit’s position is “that in cases where a single sale of a controlled

 substance gives rise to separate counts charging possession and sale there is in effect a merger of

 the two offenses permitting only one sentence upon conviction of both counts.” Orzechowski,

 547 F.2d at 986, citing Atkinson, 512 F.2d 1235; see also United States v. Curry, 512 F.2d 1299

 (4th Cir. 1975). This further supports the United States’ position that the indictment is not

 duplicitous based upon the evidence expected to be presented in this case.

     Should the Court disagree and find that the indictment here is duplicitous, the proper remedy

 is not dismissal with prejudice, as suggested by Defendant. (Docs. 476, 477.) “Duplicity is not

 always fatal to the indictment.” United States v. Thorne, No. 3:13-CR-00293, 2014 U.S. Dist.

 LEXIS 92407 at *2 (W.D.N.C. 2014), citing United States v. Droms, 566 F.2d 361, 363 n. 1 (2nd

 Cir. 1977). Rather, because the rule against duplicity is a rule of pleading, a violation is generally

 not fatal to the indictment. United States v. Damrah, 412 F.3d 618 (6th Cir. 2005); United States

 v. Robinson, 651 F.2d 1188, 1194 (6th Cir. 1981) (“The rules about multiplicity and duplicity are

 pleading rules, the violation of which is not fatal to an indictment”). Such an indictment may be

 corrected by the United States electing a theory of offense on which to proceed (see United States

 v. Shumpert Hood, 210 F.3d 6550 (6th Cir. 2000)), requesting appropriate jury instructions (United

 States v. Seidel, 620 F.2d 1006 (4th Cir. 1980)), or obtaining a superseding indictment. As to jury

 instructions, the Court may instruct the jury that they must be unanimous that a particular violation


                                                   4
Case 2:18-cr-00003-JPJ-PMS Document 480 Filed 07/08/19 Page 5 of 5 Pageid#: 1919




 occurred. See United States v. Mackins, 315 F.3d 399 (4th Cir. 2003).

      Wherefore, for each of the foregoing reasons, Defendant’s motion is due to be denied.

                                                        Respectfully submitted,

                                                        THOMAS T. CULLEN
                                                        United States Attorney

                                                By:     s/ M. Suzanne Kerney-Quillen
                                                        M. Suzanne Kerney-Quillen
                                                        Special Assistant United States Attorney
                                                        Virginia Bar No. 66633
                                                        United States Attorney’s Office
                                                        180 West Main Street, Suite B19
                                                        Abingdon, Virginia 24210
                                                        276-628-4161
                                                        276-628-7399
                                                        USAVAW.ECFAbingdon@usdoj.gov


                                   CERTIFICATE OF SERVICE

         I hereby certify that on July 8, 2019, a copy of the foregoing Response was filed in the
 Court’s electronic filing system. Notice of this filing will be sent by operation of the Court’s
 electronic filing system to all parties indicated on the electronic filing receipt. All other interested
 parties will be served by regular U.S. Mail. Parties may access this filing through the Court’s
 electronic filing system.

                                                By:     s/ M. Suzanne Kerney-Quillen
                                                        M. Suzanne Kerney-Quillen
                                                        Special Assistant United States Attorney




                                                    5
